DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 32-44, in the reply filed on 11/03/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the face sheet" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the yarn underlaps" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the back sheet" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Regarding dependent claims 33-44, these claims do not remedy the deficiencies of parent claim 32 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 32, 34, 39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer). 
Regarding claim 32 
Jones teaches a laminate fabric comprising a first nonwoven, spunlaced fabric layer and a second nonwoven, spunlaced fabric layer, for use as a wash durable towel. See, e.g., abstract and paragraphs [0004], [0026], [0036], and [0039].  Given Jones teaches the towel comprising the laminated fabric demonstrates enhanced wash durability, it is clear the towel is durable to multiple cycles of commercial laundering and use. 
Jones teaches the nonwoven, spunlaced fabric layers comprise wood pulp/lyocell spunlaced fabric. The fabrics exhibited strong orientation of the wood fibers to one side of the fabric with the lyocell fibers residing on the other side. The lyocell-rich surfaces face towards the center. Paragraph [0049]. Either of the first or second nonwoven, spunlaced fabric layer comprising wood pulp/lyocell corresponds to the cellulose nonwoven face sheet comprising a nonwoven layer of cellulosic fibers. Either of the first or second nonwoven, spunlaced fabric layer comprising wood pulp/lyocell corresponds to the integrated nonwoven back sheet. The wood pulp-rich side of the first or second nonwoven corresponds to the outer sublayer of wood pulp fibers and the lyocell-rich side of the first or second nonwoven corresponds to the inner sublayer of textile fibers confronting the cellulose nonwoven face sheet. Given the lyocell-rich side surfaces face towards the center, it is clear lyocell-rich side surface of the first or second nonwoven, spunlaced fabric layer confronts the cellulosic nonwoven face sheet. Given the first 
Jones does not explicitly teach the laminate fabric is stitch-bonded. 
With respect to the difference, Greer teaches a nonwoven fabric towel bonded with stitches of a bulkable yarn giving the towel durability by stitchbonding. The stitchbonding is done in a Tricot or 3 and 4 Row Atlas pattern. The row spacing between the stitches is in the range of 2 to 10 rows per centimeter, and the stitching spacing is in the range of 2 to 15 stitches per cm. The bulkable yarns refers to a thread or yarn which shrinks causing the fabric to be “bulked” by being deformed out-of plane. The bulkable yarn includes elastomeric yarns. See, e.g., abstract and paragraphs [0014-0016].
As Greer expressly teaches, stitchbonding the nonwoven towel gives the towel durability. Bulking the bulkable yarn enhances fabric stability and durability as well as causes gathering of the fabric resulting in a softer hand, improved drape, and decreased stiffness. Paragraphs [0014] and [0016]. 
Greer and Jones are analogous art as they are both drawn to non-woven towels. 
	In light of the motivation provided by Greer, it therefore would have been obvious to one of ordinary skill in the art stitchbond a tricot or 3 and 4 Row Atlas pattern in the non-woven towel of Jones using a bulkable yarn to form gathered first and second nonwoven, spunlaced layers, in order to provide stability, durability, softer hand, improved drape, and decreased stiffness to the towel, and thereby arrive at the claimed invention.
	Given both the first and second nonwoven, spunlaced fabric layers of Jones in view of Greer are capable of meeting the limitations of the gathered cellulosic nowoven face sheet and the gathered integrated nonwoven back sheet, it is clear whichever side the yarn overlaps reside on the towel corresponds to the face sheet and whichever side the yarn underlaps reside on the towel corresponds to the back sheet. Furthermore, Applicant’s specification states the method for making the composite stitchbonded fabric includes stitch bonding in a Tricot or a 3 
Given that method of making the stitchbonded towel of Jones in view of Greer is substantially identical to the method of making the stitchbonded washable towel as used in the present invention, as set forth above, it is clear that the stitchbonded towel of Jones in view of Greer would intrinsically have a plurality of yarn overlaps on the face sheet and at least one set of yarn underlaps on the back sheet that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 34 and 39
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches one of the nonwoven, spunlaced fabric layers consists of lyocell fibers. Paragraph [0028]. Given that Jones in view of Greer discloses the nonwoven, spunlaced fabric layer that overlaps the presently claimed cellulosic nonwoven sheet, including a cellulosic nonwoven sheet consisting of lyocell, it therefore would be obvious to one of ordinary skill in the art, to modify the laminate fabric such that one of the nonwoven, spunlaced fabric layers consists of lyocell fibers, which is both disclosed by Jones and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 40
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches the nonwoven, spunlaced fabric layers comprises one or more of lyocell, wood pulp, 

Regarding claims 41-42
Jones in view of Greer teaches all of the limitations of claim 32 above. Greer further teaches a suitable bulkable yarn includes an elastomeric yarn. In light of the disclosure of Greer, it therefore would have been obvious to one of ordinary skill in the art to use an elastomeric yarn as the bulkable yarn in the stitchbonded towel of Jones in view of Greer, in order to form a stitchbonded towel with predictable success, and thereby arrive at the claimed invention. 

Claims 32, 34, 38-39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer). 
Regarding claim 32, 34, and 39
Jones teaches a laminate fabric comprising a first nonwoven, spunlaced fabric layer and a second nonwoven, spunlaced fabric layer, for use as a wash durable towel. See, e.g., abstract and paragraphs [0004], [0026], [0036], and [0039].  Given Jones teaches the towel comprising the laminated fabric demonstrates enhanced wash durability, it is clear the towel is durable to multiple cycles of commercial laundering and use. 
Jones teaches the nonwoven, spunlaced fabric layers comprise wood pulp/polyester spunlaced fabric. The fabrics exhibited strong orientation of the wood fibers to one side of the fabric with the polyester fibers residing on the other side. The polyester-rich surfaces face 
The nonwoven, spunlaced fabric layer consisting of lyocell fibers corresponds to the cellulose nonwoven face sheet comprising a nonwoven layer of cellulosic fibers. The nonwoven, spunlaced fabric layer comprising wood pulp/polyester corresponds to the integrated nonwoven back sheet. The wood pulp-rich side corresponds to the outer sublayer of wood pulp fibers and the polyester-rich side corresponds to the inner sublayer of textile fibers confronting the cellulose nonwoven face sheet. Given the first and second nonwoven, spunlaced fabric layer are spunlaced, it is clear the wood pulp fibers and polyester fibers are heavily entangled. 
Jones does not explicitly teach the laminate fabric is stitch-bonded. 
With respect to the difference, Greer teaches a nonwoven fabric towel bonded with stitches of a bulkable yarn giving the towel durability by stitchbonding. The stitchbonding is done in a Tricot or 3 and 4 Row Atlas pattern. The row spacing between the stitches is in the range of 2 to 10 rows per centimeter, and the stitching spacing is in the range of 2 to 15 stitches per cm. The bulkable yarns refers to a thread or yarn which shrinks causing the fabric to be “bulked” by being deformed out-of plane. The bulkable yarn includes elastomeric yarns. See, e.g., abstract and paragraphs [0014-0016].
As Greer expressly teaches, stitchbonding the nonwoven towel gives the towel durability. Bulking the bulkable yarn enhances fabric stability and durability as well as causes 
Greer and Jones are analogous art as they are both drawn to non-woven towels. 
	In light of the motivation provided by Greer, it therefore would have been obvious to one of ordinary skill in the art stitchbond a tricot or 3 and 4 Row Atlas pattern in the non-woven towel of Jones using a bulkable yarn to form gathered first and second nonwoven, spunlaced layers, in order to provide stability, durability, softer hand, improved drape, and decreased stiffness to the towel, and thereby arrive at the claimed invention. 
	Applicant’s specification states the method for making the composite stitchbonded fabric includes stitch bonding in a Tricot or a 3 and 4 row Atlas Pattern. The row spacing between wales is 2 to 10 rows per centimeter, while the course stitch spacing is in the range of 2 to 15 stitches per centimeter. Paragraph [0084]. 
Given that method of making the stitchbonded towel of Jones in view of Greer is substantially identical to the method of making the stitchbonded washable towel as used in the present invention, as set forth above, it is clear that the stitchbonded towel of Jones in view of Greer would intrinsically have a plurality of yarn overlaps on one surface of the towel and at least one set of yarn underlaps on the opposing surface of the towel that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Given the stitchbonded towel of Jones in view of Greer possesses two surfaces, it therefore would have been obvious to one of ordinary skill in the art to form the yarn overlaps on the surface where the nonwoven, spunlaced layer consisting of lyocell fibers is exposed and form the yarn underlaps on the surface the nonwoven, spunlaced layer comprising wood 

Regarding claim 38
Jones further teaches the nonwoven, spunlaced fabric layer comprises 55% wood pulp and 45% polyester. Paragraph [0042].

Regarding claims 41-42
Jones in view of Greer teaches all of the limitations of claim 32 above. Greer further teaches a suitable bulkable yarn includes an elastomeric yarn. In light of the disclosure of Greer, it therefore would have been obvious to one of ordinary skill in the art to use an elastomeric yarn as the bulkable yarn in the stitchbonded towel of Jones in view of Greer, in order to form a stitchbonded towel with predictable success, and thereby arrive at the claimed invention. 

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view of Shoemaker et al. (US 2002/0034903) (Shoemaker).
Regarding claims 33 and 35
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches the nonwoven, spunlaced fabric layers is treated with any suitable finish. Paragraph [0031]. 

	As Shoemaker expressly teaches, hydrophilic agents are useful in imparting excellent wicking characteristics to the fibers. Paragraphs [0002], [0022], and [0030].
	Shoemaker and Jones in view of Greer are analogous art as they are both drawn to applying finishes to fibers. 
	In light of the motivation as provided by Shoemaker, it therefore would have been obvious to one of ordinary skill in the art to apply a hydrophilic agent comprising hydrophilic copolyester [CAS NO. 9016-88-0] to the polyester fibers of the stitchbonded towel of Jones in view of Greer, in order to impart excellent wicking characteristics to the fibers, and thereby arrive at the claimed invention. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view of Zafiroglu et al. (US 2008/0166520) (Zafiroglu) and Branum et al. (US 2002/0019508) (Branum).
Regarding claims 36-37
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones does not explicitly teach the use of partially-oriented nylon or polyester yarn. 
With respect to the difference, Zafiroglu teaches a stitchbonded fabric comprising partially oriented stitching yarns. See, e.g., abstract, paragraphs [0005] and [0087-0088], and claim 40. As Zafiroglu expressly teaches, partially oriented stitching yarns allow the stitchbonded fabric to be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature. This “freezes” the dimensions of the fabric at a state most advantageous for a specific application. Paragraphs [0087-0088]. 

In light of the motivation as provided by Zafiroglu, it therefore would have been obvious to one of ordinary skill in the art to use partially oriented stitching yarns in the stitch bonded towel of Jones in view of Greer, in order to allow the stitchbonded towel to be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature and “freeze” the dimensions of the towel at a state most advantageous for a specific application, and thereby arrived at the claimed invention. 

	With respect to the difference, Branum teaches a partially oriented yarn comprising a blend of copolyester and nylon. Paragraphs [0137], [0143], and [0146]. As Branum expressly teaches, the partially oriented yarn provides wetting, wicking, drying, soft hand, dye uptake, flame-retardancy, abrasion-resistance, stretch, and static-dissipating properties. Copolyester POY and nylon POY requires similar texturing temperatures. A two-colored yarn is formed with copolyester POY and nylon POY. Paragraphs [0003], [0137], and [0146]. 
	Branum and Jones in view of Greer and Zafiroglu are analogous art as they are both drawn to nonwoven fabrics for use in absorbent articles. Paragraph [0024]. 
	In light of the motivation as provided by Branum, it therefore would have been obvious to one of ordinary skill in the art to use a partially oriented yarn comprising a blend of copolyester and nylon as the partially oriented yarn of Jones in view of Greer and Zafiroglu, in order to provide wetting, wicking, drying, soft hand, dye uptake, flame-retardancy, abrasion-resistance, stretch, and static-dissipating properties as well as ensure similar texturing temperatures of the components in the POY yarn and the ability to form two-colored yarn, and thereby arrive at the claimed invention. 

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view Fingal et al. (US 2010/0203306) (Fingal).
Regarding claims 43-44
Jones in view of Greer teaches all of the limitations above, however does not explicitly teach a third sheet. 
With respect to the difference, Finagal teaches a wiping material comprising two hydroentangled layers. See, e.g., abstract and paragraphs [0012-0014] and [0023]. Fingal further teaches to further reinforcing the wiping material a reinforcing nonwoven is applied between the first and second hydroentangled layers. Paragraph [0031] and [0053]. As Fingal expressly teaches, the reinforcing nonwoven scrim further increases the tensile strength of the wiping material. Paragraph [0031]. 
Fingal and Jones in view of Greer are analogous art as they are both drawn to laminate fabrics comprising two hydroentangled/spunlaced layers for use in absorbent applications. 
In light of the motivation as provided by Fingal, it therefore would have been obvious to one of ordinary skill in the art to include a reinforcing nonwoven scrim between the first nonwoven, spunlaced layer and the second nonwoven, spunlaced layer of Jones in view of Greer, in order to provide increased tensile strength to the stitchbonded towel, and thereby arrive at the claimed invention. 
Given the stitchbonded towel is gathered, and given the reinforcing nonwoven scrim is comprised by the stitchbonded towel, it is clear the reinforcing nonwoven scrim is a gathered reinforcing nonwoven scrim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789